Title: To James Madison from Tench Ringgold, 28 March 1816
From: Ringgold, Tench
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Washington
                            March 28th. 1816
                        
                    
                    Having ascertained from friends on whose superior judgement I have the greatest reliance, that in consequence of the pecuniary misfortunes to which I have lately been exposed, there are well grounded apprehensions, that my appointment to the office of superintendant of indian affairs, for which I have applied might be objected to by the public, I beg leave to withdraw my application.
                    
                    The great respect which I entertain for you is sufficient to induce me to the application for an appointment, the conferring which on me, at this time, notwithstanding the fair and honourable payment of all my debts might be a subject of criticism. I have the honor to be with great respect Sir your most obt. hum Sert.
                    
                        
                            Tench Ringgold
                        
                    
                